Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 06/13/2022, this is a Notice of Allowance, wherein claims 1, 3-6, 8-10, 13-15, and 18-20 are currently allowed in the instant application.
                             Response to Arguments
Applicant’s arguments and amendments, filed 06/13/2022, with respect to the rejections under 35 U.S.C. 102(a)(2) and under 35 U.S.C 103 have been fully considered and are persuasive (see Remarks, page 9). 
It is noted that claims 1, 3, 5, 8-10, 13-15, and 18 have been amended.
It is noted that claims 2, 7, 11, 12, 16 and 17 have been cancelled.
       Examiner’s Statement of Reasons for Allowance
Schulz alone and in combination with Youmans does not teach the new limitations of independent claims 1, 10 and 15 having similar language, specifically:
“…….a force detecting assembly connected to the case and the driving assembly, wherein the force detecting assembly is configured to limit a position of the driving assembly in the first direction or in the second direction, and to detect a feedback force from the driving assembly when the fingers are clasped and catch the object, wherein the driving assembly comprises: a nut connected to the second end of each of the connecting rods, a lead screw penetrating through the nut and reciprocally coupled with the nut; and a motor connected to the lead screw and configured to rotate the lead screw so as to move the nut and the second end of each of the connecting rods in the first direction or in the second direction, and wherein the force detecting assembly comprises: a connecting plate connected to the lead screw through a first ball bearing capable of transmitting axial and radial force; and a force sensor connected to the case and the connecting plate, and configured to detect the feedback force applied on the connecting plate by the lead screw.”.
Furthermore, no art was found in further search that teaches or suggests or renders obvious the above limitations in combination with the other elements of the claim. A hypothetical prior art rejection would require impermissible hindsight reasoning.
Therefore, independent claims 1, 10 and 15 are deemed novel and the 102/103 rejections in previous office action has been withdrawn. 
Dependent claims 3-6, 8, 9, 13, 14, and 18-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 10 and 15.
The present application is directed to a non-obvious improvement over the following prior art references:
US 2008/0058986 to Moldenhauer et al - which is directed to as shown in FIG. 3, lead screw 50 may be mounted for rotation in top plate 34 and bottom plate 36. For example, plates 34 and 36 may include one or more antifriction bearings adapted to allow lead screw 50 to rotate with little or no interference. As shown in FIG. 3, top plate 34 may include one or more roller bearings 63, for example, one or more J132 roller bearing provided by MRC Bearing, or its equivalent. Bearings 63 may typically be retained on lead screw 50 by a lock nut 62, for example, a TLN-01 lock nut, or its equivalent. One or more bearings 63 may be protected from foreign material by means of one or more seal rings 64. Lead screw 50 may also include a sleeve 66, for example, a hardened sleeve at either end of leadscrew 50, to minimize damage to lead screw 50.
US 5,855,583 to Wang et al - which is directed to the load cell 110 is mounted to a lead screw nut 112. The lead screw nut 112 is coupled to a lead screw 114 that extends from a gear box 116. The gear box 116 is driven by a reversible motor 118 that is coupled to an encoder 120. The entire end effector 80 is rotated by the motor driven worm gear 87. (105) In operation, the motor 118 of the front loading tool driver 84 receives input commands from the controller 46 via electrical wiring, or a transmitter/receiver system and activates, accordingly. The motor 118 rotates the lead screw 114 which moves the lead screw nut 112 and load cell 110 in a linear manner. Movement of the load cell 110 drives the coupler piston 106 and tool rod 92, which rotate the first finger 88. The load cell 110 senses the counteractive force being applied to the fingers and provides a corresponding feedback signal to the controller 46.
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664